PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,
               v.
                                           No. 11-6152
TROY NAMAN POWELL, a/k/a Troy
Norman Powell,
             Defendant-Appellant.
                                      
        Appeal from the United States District Court
 for the Western District of North Carolina, at Statesville.
            Richard L. Voorhees, District Judge.
       (5:03-cr-00037-RLV-13; 5:10-cv-00137-RLV)

                  Argued: May 18, 2012

                 Decided: August 20, 2012

      Before WILKINSON, NIEMEYER, and KING,
                   Circuit Judges.



Affirmed by published opinion. Judge Niemeyer wrote the
opinion, in which Judge Wilkinson joined. Judge King wrote
an opinion dissenting in part and concurring in the judgment
in part.


                        COUNSEL

ARGUED: Milton Gordon Widenhouse, Jr., RUDOLF,
WIDENHOUSE & FIALKO, Chapel Hill, North Carolina, for
2                  UNITED STATES v. POWELL
Appellant. Amy Elizabeth Ray, OFFICE OF THE UNITED
STATES ATTORNEY, Asheville, North Carolina, for Appel-
lee. ON BRIEF: Anne M. Tompkins, United States Attorney,
Charlotte, North Carolina, for Appellee.


                         OPINION

NIEMEYER, Circuit Judge:

   In 2004, Troy Powell was convicted of conspiracy to pos-
sess with intent to distribute at least 5 kilograms of cocaine
and at least 50 grams of crack cocaine, in violation of 21
U.S.C. § 846, and he was sentenced to 240 months’ imprison-
ment. The sentence imposed was an enhanced mandatory
minimum sentence based on Powell’s prior North Carolina
drug conviction. The maximum sentence that could have been
imposed for the violation, regardless of the enhancement for
the prior offense, was life imprisonment. See id.
§ 841(b)(1)(A).

   Almost six years later, Powell filed this motion under 28
U.S.C. § 2255, seeking to vacate his sentence in light of the
Supreme Court’s 2010 decision in Carachuri-Rosendo v.
Holder, 130 S. Ct. 2577 (2010), which held that the question
of whether a prior conviction is an "aggravated felony" as
used in the Immigration and Nationality Act ("INA") must be
resolved by looking at the offense for which the defendant
was actually convicted, not the offense for which he could
have been convicted in view of his conduct. Powell argues
that Carachuri should be applied retroactively as a new sub-
stantive rule to invalidate the use of his prior North Carolina
conviction, which the district court found was a felony con-
viction and thus could be used to enhance his 2004 sentence
under 21 U.S.C. § 841(b). He explains that Carachuri should
be applied in the manner that we applied it in United States
v. Simmons, 649 F.3d 237, 243-45 (4th Cir. 2011) (en banc)
                    UNITED STATES v. POWELL                    3
(applying Carachuri to invalidate a sentence enhanced under
the Controlled Substance Act based on a prior conviction pun-
ished under North Carolina’s structured sentencing scheme).
Powell contends that his § 2255 motion is timely based on 28
U.S.C. § 2255(f)(3), which authorizes the filing of a § 2255
motion within one year after the Supreme Court recognizes a
new right that has been made retroactively applicable to cases
on collateral review.

   The district court denied Powell’s motion, holding, among
other things, that no court had held that Carachuri applied
retroactively to cases on collateral review.

  For the reasons that follow, we affirm.

                                I

   Powell pleaded guilty in 2004 to conspiracy to possess with
intent to distribute at least 5 kilograms of cocaine and at least
50 grams of crack cocaine, subjecting him to a mandatory
minimum sentence of 10 years’ imprisonment and a maxi-
mum sentence of life imprisonment. In sentencing Powell, the
district court calculated his Guidelines range to be a sentence
between 108 and 135 months’ imprisonment. Considering,
however, Powell’s 1999 conviction in North Carolina state
court for possession of marijuana with intent to distribute and
concluding that it was a "felony drug offense"—one that
potentially subjected Powell to a sentence exceeding one year
—the court enhanced Powell’s sentence to the mandatory
minimum term of 20 years’ imprisonment, as provided by 21
U.S.C. § 841(b)(1)(A). While the record shows with respect
to Powell’s prior conviction that North Carolina had sen-
tenced Powell to a term of six to eight months’ imprisonment,
it does not reveal what the maximum sentence could have
been inasmuch as there is no evidence in the record that dem-
onstrates whether Powell’s offense was an aggravated one or
whether he had a criminal history, at least one of which would
have been necessary to subject Powell to the possibility of a
4                  UNITED STATES v. POWELL
sentence exceeding one year. See N.C. Gen. Stat. § 15A-
1340.17(c) (1999).

   After the Supreme Court decided Carachuri, our court
decided Simmons, where we overruled prior decisions and
held that, in deciding whether to enhance federal sentences
based on prior North Carolina convictions, we look not to the
maximum sentence that North Carolina courts could have
imposed for a hypothetical defendant who was guilty of an
aggravated offense or had a prior criminal record, but rather
to the maximum sentence that could have been imposed on a
person with the defendant’s actual level of aggravation and
criminal history. See Simmons, 649 F.3d at 241.

   Within one year after Carachuri was decided, Powell filed
this § 2255 motion to vacate his sentence, contending that in
light of Carachuri and Simmons, the district court had errone-
ously enhanced his sentence under 21 U.S.C. § 841(b)(1)(A),
based on its finding that his prior North Carolina drug offense
qualified as a "felony drug offense."

   The district court dismissed Powell’s motion as untimely.
Noting that his motion must be filed within one year after the
Supreme Court has recognized a new right that has been made
"retroactively applicable to cases on collateral review," the
district court concluded that Powell could not show that any
court had held that "Carachuri is retroactive on collateral
review."

   From the district court’s January 4, 2011 order dismissing
his § 2255 motion, Powell filed this appeal.

                              II

  Section 2255 of Title 28 authorizes motions based on a
defendant’s claim that, among other things, the defendant’s
"sentence was imposed in violation of the Constitution or
laws of the United States . . . [or] was in excess of the maxi-
                    UNITED STATES v. POWELL                       5
mum authorized by law." Such motions must be filed within
one year of the defendant’s judgment of conviction or, as
applicable here, within one year of

    the date on which the right asserted was initially rec-
    ognized by the Supreme Court, if that right has been
    newly recognized by the Supreme Court and made
    retroactively applicable to cases on collateral review.

28 U.S.C. § 2255(f)(3).

   Powell contends that his § 2255 motion satisfies the condi-
tions of § 2255(f)(3) because Carachuri recognized a new
substantive right, which should be retroactively applied to his
motion. He argues that Carachuri recognized a new right that
prohibits use of his 1999 North Carolina conviction to
enhance his 2004 sentence and that, because he "received a
punishment [in 2004 that] the law could not impose on him,"
the rule in Carachuri is substantive. See Schriro v. Summer-
lin, 542 U.S. 348, 353 (2004) (noting that a rule is substantive
rather than procedural if it "alters . . . the class of persons that
the law punishes").

   The government contends that Carachuri is a civil case
construing the INA and that its holding is not a rule of crimi-
nal law that narrowed the class of persons who can be pun-
ished by the criminal law. Moreover, according to the
government, if Carachuri did create a new rule, it was merely
a procedural rule indicating the process by which lower courts
should determine whether a prior conviction constituted an
"aggravated felony" for the purposes of the INA. It argues
that Carachuri "did not narrow the construction of a criminal
statute, but rather, at most, made clear what must be evident
on the face of the record before considering a prior conviction
to have been a recidivist conviction." The government main-
tains that while our decision in Simmons, which applied the
interpretive principles applied in Carachuri, may have
announced a new substantive rule of criminal law, Carachuri
6                   UNITED STATES v. POWELL
itself did not. Finally, it asserts that in this case, even Sim-
mons does not indicate that in 2004 Powell "face[d] a punish-
ment that the law [could not] impose," Schriro, 542 U.S. at
352, because regardless of whether the prior North Carolina
conviction qualified as an enhancing conviction under 21
U.S.C. § 841(b)(1)(A), Powell faced the same maximum sen-
tence of life imprisonment.

   The principles governing whether a new right is retroac-
tively applicable to cases on collateral review are well settled.
The chief objective of federal collateral review is to ensure
that "trial and appellate courts throughout the land . . . con-
duct their proceedings in a manner consistent with established
[legal] standards." Teague v. Lane, 489 U.S. 289, 306 (1989)
(plurality opinion) (quoting Desist v. United States, 394 U.S.
244, 262-63 (1969) (Harlan, J., dissenting)). Consistent with
this goal, collateral review is ordinarily available to "correct
violations of long-established . . . rights," but not to overturn
the outcome in cases where the trial judge and jury "faithfully
appl[ied] existing . . . law." Engle v. Isaac, 456 U.S. 107, 128
n.33 (1982). Stated differently, well-established legal rules—
old rules—are applicable on collateral review, while new
rules generally are not. Whorton v. Bockting, 549 U.S. 406,
416 (2007).

   Nonetheless, Teague and its progeny have identified two
exceptional situations in which new legal rules ought to be
applied retroactively. Lambrix v. Singletary, 520 U.S. 518,
527 (1997). The first allows for the retroactive application of
new substantive rules. See Schriro, 542 U.S. at 351 (explain-
ing that new substantive rules, unlike new procedural rules,
"generally apply retroactively" on collateral review). "A rule
is substantive rather than procedural if it alters the range of
conduct or the class of persons that the law punishes." Id. at
353. By contrast, a rule is procedural if it merely regulates
"the manner of determining the defendant’s culpability." Id.
And such procedural rules do not generally apply retroac-
tively.
                   UNITED STATES v. POWELL                    7
   The second exception provides a narrow possibility of
retroactivity for new procedural rules, but its scope is far
more restricted than the exception for substantive rules. New
procedural rules may be applied retroactively if they are "wa-
tershed rules of criminal procedure implicating the fundamen-
tal fairness and accuracy of the criminal proceeding." Saffle
v. Parks, 494 U.S. 484, 495 (1990) (internal quotation marks
omitted). Since Teague, the Supreme Court has reviewed
numerous claims that various new rights fall within this
exception, and it has rejected every single one of them. See
Whorton, 549 U.S. at 418 (collecting cases). In doing so, the
Court has repeatedly implied that the only procedural rules
deserving of retroactive application are those that are compa-
rable in importance to Gideon v. Wainwright, 372 U.S. 335
(1963), which incorporated the Sixth Amendment right to
counsel against the States. See, e.g., Beard v. Banks, 542 U.S.
406, 417 (2004).

   Applying these formulations, we conclude that Carachuri
is best understood as articulating a procedural rule rather than
a substantive one. The case prescribed the manner in which
to construe an INA condition that prohibits discretionary can-
cellation of an order of removal—i.e., the condition that
inquires whether the defendant had been "convicted of any
aggravated felony." 8 U.S.C. § 1229b(a)(3). The Carachuri
Court held that in determining whether the condition is satis-
fied, a court must look to the defendant’s record of convic-
tion, not to a hypothetical conviction which could have been
prosecuted in the circumstances. See Carachuri, 130 S. Ct. at
2586-89.

   The issue in Carachuri was whether a second Texas state
conviction for drug possession, prosecuted as simple drug
possession rather than as recidivist drug possession, qualified
as an "aggravated felony," as that term is used in the INA. For
a state drug offense to qualify as an "aggravated felony" under
the INA, the state offense would have to be punishable as a
felony (punishable for more than one year of imprisonment)
8                  UNITED STATES v. POWELL
if prosecuted under the federal Controlled Substances Act
("CSA"). Under the CSA, a conviction for simple drug pos-
session is generally not punishable by more than one year of
imprisonment and therefore would typically not count as an
aggravated felony under the INA. See 21 U.S.C. § 844(a). But
a conviction for drug possession by a recidivist would be pun-
ishable by imprisonment for more than one year and therefore
would count as an aggravated felony. See id.

   The defendant in Carachuri had been convicted twice in
Texas for simple drug possession, but his second offense was
not prosecuted as a recidivist offense. Nonetheless, the gov-
ernment argued that because the second offense could have
been prosecuted in federal court as a recidivist offense under
§ 844(a), which would have potentially subjected the defen-
dant to a sentence of more than one year, his second convic-
tion qualified as an aggravated felony under the INA. The
Supreme Court rejected this "hypothetical approach," explain-
ing that Carachuri’s "record of conviction [in the state court]
contains no finding of the fact of his prior drug offense." Car-
achuri, 130 S. Ct. at 2586. The Court observed that regardless
of whether the defendant could have been charged in state or
federal court as a recidivist, he was not in fact so charged. It
therefore concluded that the defendant was not actually "con-
victed of any aggravated felony" within the meaning of the
INA. See id. at 2589.

   The Supreme Court’s holding in Carachuri altered neither
"the range of conduct" nor the "class of persons" that could
be punished under any criminal statute. See Schriro, 542 U.S.
at 353. Both before and after Carachuri, the range of conduct
prohibited by 21 U.S.C. § 844(a), the federal analogue of the
applicable Texas statute, is simple drug possession; likewise,
before and after the decision in Carachuri, the "class of per-
sons" subject to punishment under § 844(a) and the corre-
sponding Texas statute remains the same: nonrecidivists drug
possessors can receive up to one year’s imprisonment and
recidivist drug possessors can receive up to two years’ impris-
                    UNITED STATES v. POWELL                     9
onment. The only novelty introduced by Carachuri is the pro-
cedure for determining whether a defendant’s prior conviction
qualifies as an aggravated felony. The Court held that a defen-
dant can be found to have had a prior conviction for recidivist
drug possession and thus for an aggravated felony if the
record of conviction includes a finding that the defendant was
in fact a recidivist. See Carachuri, 130 S. Ct. at 2589.
Because the sole innovation of Carachuri relates to "the man-
ner of determining" the potential punishment for an offense
based on the facts disclosed by the judicial record, it is a quin-
tessential procedural rule. Schriro, 542 U.S. at 353; see also
United States v. Sanders, 247 F.3d 139, 147 (4th Cir. 2001)
(holding that Apprendi v. New Jersey, 530 U.S. 466 (2000),
"constitutes a procedural rule because it dictates what fact-
finding procedure must be employed" (emphasis added)).

   Our decision in Simmons reinforces this reading of Car-
achuri. We summed up the ultimate question in Carachuri as
"whether Carachuri had been ‘convicted of’ a crime ‘punish-
able as a federal felony’ under the CSA." 649 F.3d at 241
(quoting Carachuri, 130 S. Ct. at 2583). We explained that
the Supreme Court answered that question by holding that
"Carachuri was ‘not actually convicted’ of an offense punish-
able by a term of imprisonment exceeding one year" because
the record of conviction for his second drug offense "con-
tained ‘no finding of the fact of his prior drug offense.’" Id.
at 242 (quoting Carachuri, 130 S. Ct. at 2586-87) (emphasis
added); see also, e.g., id. at 243 ("In Carachuri, the Court
[construed one of its prior opinions as holding] that a recidi-
vist finding could set the maximum term of imprisonment, but
only when the finding is a part of the record of conviction"
(internal quotation marks omitted)). We then extracted the
interpretive principles and procedural requirements outlined
in Carachuri from the statutory context in which they initially
arose and applied them to 21 U.S.C. § 841 and the North Car-
olina sentencing scheme. In doing so, we held that "because
no findings of recidivism or aggravation appear[ed] in Sim-
mons’s state record of conviction, those enhancements [could]
10                    UNITED STATES v. POWELL
not be considered in determining whether Simmons’s offense
constitutes a ‘felony drug offense’ under the CSA." Id. 249
(emphasis added).

   Because the Supreme Court’s decision in Carachuri at
most altered the procedural requirements that must be fol-
lowed in applying recidivist enhancements and did not alter
the range of conduct or the class of persons subject to crimi-
nal punishment, we hold that Carachuri is a procedural rule.
It is, therefore, not retroactively applicable to cases on collat-
eral review. See Saffle, 494 U.S. at 495 (noting that proce-
dural rules apply retroactively only when they are "watershed
rules of criminal procedure implicating the fundamental fair-
ness and accuracy of the criminal proceeding" (internal quota-
tion marks omitted)). Thus, Powell’s § 2255 motion must be
dismissed as untimely pursuant to 28 U.S.C. § 2255(f)(3).

     The district court’s order of dismissal is

                                                    AFFIRMED.

KING, Circuit Judge, dissenting in part and concurring in the
judgment in part:

   Under the panel majority’s blanket non-retroactivity ruling,
relief is unattainable under 28 U.S.C. § 2255(f)(3) even by a
movant who — as we now know from the Supreme Court’s
decision in Carachuri-Rosendo v. Holder, 130 S. Ct. 2577
(2010) — was wrongfully convicted of being an 18 U.S.C.
§ 922(g)(1) felon in possession of a firearm. The majority so
decides by construing Carachuri to announce a mere proce-
dural, rather than a substantive, rule. Because I strongly dis-
agree with the majority’s analysis, I am compelled to dissent.
But because this is not a case in which relief is otherwise
available, I concur in the judgment affirming the district
court’s denial of appellant Troy Powell’s § 2255 motion.
                   UNITED STATES v. POWELL                   11
                               I.

                              A.

   Critically, the Carachuri rule has numerous applications,
including usages "that narrow the scope of a criminal statute
by interpreting its terms," and thereby "alter[ ] the range of
conduct or the class of persons that the law punishes." See
Schriro v. Summerlin, 542 U.S. 348, 351, 353 (2004). For
example, applying the Carachuri rule, the enhanced 21
U.S.C. § 841(b) penalties premised on prior "felony drug
offense" convictions are imposable only on defendants whose
previous convictions actually exposed them to imprisonment
for more than one year. See United States v. Simmons, 649
F.3d 237, 243-45 (4th Cir. 2011) (en banc). And, solely those
prior offenders who actually faced one-year-plus sentences
are prosecutable under 18 U.S.C. § 922(g)(1) for being felons
in possession of a firearm. See, e.g., United States v. Parker,
465 F. App’x 283, 284-85 (4th Cir. 2012) (citing Simmons,
649 F.3d at 243-45). Until Carachuri, however, enhanced 21
U.S.C. § 841(b) penalties and 18 U.S.C. § 922(g)(1) criminal
liability were afforded a much broader sweep, extending to
prior offenders whose convictions would have qualified a
hypothetical "defendant with the worst possible criminal his-
tory" for a sentence above one year. See United States v.
Harp, 406 F.3d 242, 246 (4th Cir. 2005).

   As such, Carachuri revealed that many defendants whose
cases were adjudicated under the old Harp regime were "con-
victed of an act that the law does not make criminal or
[received] a punishment that the law cannot impose upon
[them]." See Schriro, 542 U.S. at 352 (internal quotation
marks omitted). The only proper conclusion for our Court to
reach, then, is that Carachuri resulted in a "[n]ew substantive
rule[ ]" retroactively applicable to qualifying cases on collat-
eral review. See id. at 351; see also United States v. Thomas,
627 F.3d 534, 536 (4th Cir. 2010) (recognizing that 28 U.S.C.
§ 2255(f)(3) "does not require that the initial retroactivity
12                 UNITED STATES v. POWELL
question be decided in the affirmative only by the Supreme
Court").

                               1.

   The substantive nature of the Carachuri rule is perhaps
most readily apparent in the context of 18 U.S.C. § 922(g)(1)
(criminalizing firearm possession by a convicted felon, i.e.,
"any person . . . who has been convicted in any court of[ ] a
crime punishable by imprisonment for a term exceeding one
year"). Because it narrows the definition of a convicted felon
under § 922(g)(1) — from Harp’s any prior offender whose
conviction would have qualified a hypothetical recidivist for
more than one year of imprisonment, to only those prior
offenders who actually faced such a sentence — Carachuri
proclaimed "a new substantive right which must be applied
retroactively to cases on collateral review for purposes of [28
U.S.C.] § 2255(f)(3)." See Thomas, 627 F.3d at 538 (relying
on Schriro v. Summerlin, 542 U.S. at 351-52; Saffle v. Parks,
494 U.S. 484, 495 (1990)).

   Our Thomas decision is illustrative. There, we were called
on to decide the retroactivity of the rule announced in Watson
v. United States, 552 U.S. 74, 83 (2007) (holding that "a per-
son does not ‘use’ a firearm under [18 U.S.C.] § 924(c)(1)(A)
when he receives it in trade for drugs"). In deeming the Wat-
son rule to be substantive and thus retroactive, Chief Judge
Traxler explained that

     the Supreme Court in Watson plainly interpreted the
     term "use" in such a way as to "narrow [its] scope"
     and, in doing so, "place[d] particular conduct . . .
     beyond the [government’s] power to punish" under
     § 924(c)(1)(A). Schriro, 542 U.S. at 351-52. Thus,
     the rule announced by the Watson Court effectively
     "decriminalize[d]," for purposes of the "use" prong
     of § 924(c), "a class of conduct." Saffle, 494 U.S. at
     495. A defendant may not be convicted of using a
                   UNITED STATES v. POWELL                   13
    firearm in furtherance of a drug trafficking offense
    under § 924(c) if he merely receives the gun in
    exchange for drugs. See Watson, 552 U.S. at 83.
    And, because this conduct is beyond the scope of
    § 924(c)(1)(A), a defendant convicted under such
    facts would "stand[ ] convicted of an act that the law
    does not make criminal" and serve "a punishment
    that the law cannot impose upon him." Schriro, 542
    U.S. at 352 (internal quotation marks omitted).
    Accordingly, we hold that the right announced in
    Watson is a new substantive right which must be
    applied retroactively to cases on collateral review.

Thomas, 627 F.3d at 538 (alterations in original).

   Here, quite similarly, the Carachuri Court’s definition of a
convicted felon served to "narrow [its] scope" and "place[d]
particular conduct or persons covered by the statute beyond
the [government’s] power to punish" under § 922(g)(1). See
Schriro, 542 U.S. at 351-52. As such, the Carachuri rule
effectively "decriminalize[d] a class of conduct [or] prohibit-
[ed] the imposition of [certain] punishment on a particular
class of persons." See Saffle, 494 U.S. at 495. Under the Car-
achuri rule, a prior offender who was never exposed to a one-
year-plus sentence is not a convicted felon barred by
§ 922(g)(1) from possessing a firearm. Thus, any such prior
offender subjected to criminal liability under § 922(g)(1)
would "stand[ ] convicted of an act that the law does not make
criminal" and serve "a punishment that the law cannot impose
upon him." See Schriro, 542 U.S. at 352 (internal quotation
marks omitted). In these circumstances, as in Thomas, we are
obliged to recognize the new rule as substantive and give it
retroactive effect. Accord Bousley v. United States, 523 U.S.
614, 620-21 (1998) (recognizing substantive nature and retro-
activity of rule announced in Bailey v. United States, 516 U.S.
137, 144 (1995), that 18 U.S.C. § 924(c)(1)’s "use" prong
required the government to show "active employment of the
firearm").
14                     UNITED STATES v. POWELL
                                     2.

   The retroactivity analysis in the context of enhanced 21
U.S.C. § 841(b) sentences is a bit more complex, but, at least
in part, reaches the same result. Significantly, § 841(b) con-
tains multiple provisions mandating an enhanced sentence for
a defendant with a previous "felony drug offense" conviction.
Subsection (b)(1)(A), under which appellant Powell was sen-
tenced, increases the mandatory minimum sentence from ten
to twenty years, but retains the same maximum sentence of
life. All enhanced § 841(b)(1)(A) sentences are therefore
within the unenhanced statutory maximum.1

   The same cannot be said, however, for other enhanced
§ 841(b) sentences. Aside from that found in subsection
(b)(1)(A), every subsection (b) enhancement for a prior "fel-
ony drug offense" conviction allows for a sentence greater
than the unenhanced statutory maximum. See § 841(b)(1)(B)
(specifying unenhanced range of five to forty years and
enhanced range of ten years to life); § 841(b)(1)(C) (authoriz-
ing unenhanced sentence up to twenty years and enhanced
sentence up to thirty years); § 841(b)(1)(D) (unenhanced sen-
tence up to five years and enhanced sentence up to ten years);
§ 841(b)(1)(E)(i)-(ii) (unenhanced sentence up to ten years
and enhanced sentence up to twenty years); § 841(b)(2)
(unenhanced sentence up to five years and enhanced sentence
up to ten years); § 841(b)(3) (unenhanced sentence up to one
year and enhanced sentence up to four years).

  For those defendants who, pursuant to our now-abrogated
Harp decision, were inevitably meted out enhanced § 841(b)
  1
   As a case in point, Powell received § 841(b)(1)(A)’s enhanced twenty-
year statutory minimum sentence. Without the enhancement, Powell could
have been sentenced to as little as ten years of imprisonment, but his statu-
tory maximum would have yet been life. Thus, the twenty-year sentence
imposed on Powell is within the unenhanced statutory maximum — as any
such enhanced subsection (b)(1)(A) sentence would necessarily be.
                   UNITED STATES v. POWELL                  15
sentences exceeding the unenhanced statutory maximum,
Carachuri constitutes a retroactively applicable substantive
rule. To understand why, it is helpful to look to the cogent
analysis of Welch v. United States, 604 F.3d 408 (7th Cir.
2010). There, the Seventh Circuit had to decide the retroactiv-
ity of the rule announced in Begay v. United States, 553 U.S.
137 (2008), delineating what it means to have a prior "violent
felony" conviction for purposes of an enhanced sentence
under the Armed Career Criminal Act, 18 U.S.C. § 924(e)
(the "ACCA").

   The Welch court depicted the question before it — in words
that could be used to describe the 21 U.S.C. § 841(b) issue
here — as being "whether a statutory rule defining the scope
of a sentencing enhancement that increases the maximum
allowable statutory sentence on the basis of a prior conviction
is properly classified as substantive." 604 F.3d at 415. Easily
answering in the affirmative, and invoking Supreme Court
precedent such as Schriro, the court explained:

    In essence, Begay narrowed substantially Mr.
    Welch’s exposure to a sentence of imprisonment.
    Without the ACCA enhancement, Mr. Welch faced
    a statutory maximum of 10 years’ imprisonment.
    With the ACCA enhancement, Mr. Welch faced a
    statutory minimum of 15 years’ imprisonment. In
    short, the application of the ACCA imposed, at a
    minimum, five years of imprisonment that the law
    otherwise could not impose upon him under his stat-
    ute of conviction. Such an increase in punishment is
    certainly a substantive liability.

Welch, 604 F.3d at 415. The Welch court noted that the Begay
rule "is not the same as" a new rule narrowing the elements
of a crime, in that the latter "prohibit[s] any punishment for
the conduct," while the former "prohibits some of that punish-
ment." Id. The court nevertheless deemed "this distinction [to
be] one of degree, not one of kind." Id. Accordingly, the court
16                 UNITED STATES v. POWELL
recognized "the Begay rule [to be] retroactively applicable on
collateral review." Id.

   The Seventh Circuit decided Welch in the wake of the
equally instructive United States v. Shipp, 589 F.3d 1084
(10th Cir. 2009), wherein the Tenth Circuit assessed the retro-
activity of the Supreme Court’s ACCA interpretation in
Chambers v. United States, 555 U.S. 122 (2009). Observing
that "Chambers’ construction of the ACCA overrules our
prior jurisprudence" giving broader application to the statute,
the Shipp court placed Chambers in "the category of substan-
tive decisions that ‘prohibit[ ] a certain category of punish-
ment for a class of defendants because of their status or
offense.’" Shipp, 589 F.3d at 1090 (quoting O’Dell v. Nether-
land, 521 U.S. 151, 157 (1997)). And, because "Mr. Shipp
was sentenced as an armed career criminal to a term of incar-
ceration that exceeds the statutory maximum for the underly-
ing offense of conviction" — and thus "received ‘a
punishment that the law cannot impose upon him’" — the
court "h[e]ld that the Supreme Court’s construction of the
ACCA in Chambers applies retroactively to Mr. Shipp on col-
lateral review." Id. at 1090, 1091 (quoting Schriro, 542 U.S.
at 352).

   Consistent with Welch and Shipp, a 28 U.S.C. § 2255
movant would be entitled to retroactive application of the
Carachuri rule if, for example, he received an enhanced 21
U.S.C. § 841(b)(1)(C) sentence of thirty years — ten years
more than the unenhanced twenty-year maximum — prem-
ised on a prior state drug conviction that had exposed him to
just six months of imprisonment. By contrast, a defendant like
appellant Powell, whose pre-Carachuri sentence is lawful
because it falls within the unenhanced statutory maximum,
cannot obtain § 2255 relief. See United States v. Pregent, 190
F.3d 279, 284 (4th Cir. 1999) ("Section 2255 provides relief
for cases in which ‘the sentence was in excess of the maxi-
mum authorized by law.’"); see also Sun Bear v. United
States, 644 F.3d 700, 706 (8th Cir. 2011) ("[I]n sentencing, a
                       UNITED STATES v. POWELL                          17
miscarriage of justice cognizable under § 2255 occurs when
the sentence is in excess of that authorized by law.").2

                                    B.

   Although Carachuri has substantive applications demand-
ing to be made retroactive, the panel majority characterizes
the Carachuri rule as purely procedural and thus deems it to
be non-retroactive in all cases. See, e.g., ante at 9 ("Because
the sole innovation of Carachuri relates to ‘the manner of
determining’ the potential punishment for an offense based on
the facts disclosed by the judicial record, it is a quintessential
procedural rule." (quoting Schriro, 542 U.S. at 353)). With all
respect to my good colleagues, they are patently wrong.

   That is not to say there is no procedural aspect of the Car-
achuri rule; there certainly is. Carachuri teaches, consistent
with its precursor United States v. Rodriquez, 553 U.S. 377
(2008), that a court may consult only "the record of convic-
tion" to assess whether a prior conviction actually exposed a
particular defendant to a sentence exceeding one year. See
Carachuri-Rosendo v. Holder, 130 S. Ct. 2577, 2586-87
  2
    Another typical application of the Carachuri rule narrows the defini-
tion of a "prior felony conviction" for purposes of determining whether a
defendant is a career offender under section 4B1.1 of the Sentencing
Guidelines. See United States v. Jones, 667 F.3d 477, 486 (4th Cir. 2012)
(concluding in post-Carachuri and –Simmons direct appeal that, because
defendant’s prior state conviction "was not punishable by a term of impris-
onment exceeding one year," it "does not qualify as a prior felony convic-
tion for purposes of the career offender provision"). Of course, even
defendants labeled career offenders cannot receive sentences exceeding
the applicable statutory maximum. Thus, those defendants also cannot rely
on Carachuri to obtain § 2255 relief. See Pregent, 190 F.3d at 284
(explaining that, because only sentences exceeding the statutory maximum
can be challenged by § 2255 motion, § 2255 "does not usually apply to
errors in the application of the Sentencing Guidelines"); cf. Sun Bear, 644
F.3d at 704-06 (concluding that § 2255 movant who had been sentenced
within statutory maximum as Guidelines career offender could not obtain
relief under new Begay rule).
18                 UNITED STATES v. POWELL
(2010). Indeed, the Carachuri Court understood Rodriquez to
"h[o]ld that a recidivist finding could set the maximum term
of imprisonment, but only when the finding is a part of the
record of conviction." Carachuri, 130 S. Ct. at 2587 n.12
(internal quotation marks omitted); see Rodriquez, 553 U.S. at
389 ("[I]n those cases in which the records that may properly
be consulted do not show that the defendant faced the possi-
bility of a recidivist enhancement, it may well be that the
Government will be precluded from establishing that a con-
viction was for a qualifying offense."). And this Court
acknowledged and obeyed the procedural constraint of Car-
achuri, as drawn from Rodriquez, in our en banc decision in
Simmons. See Simmons, 649 F.3d at 249 (explaining that, "be-
cause no findings of recidivism or aggravation appear in Sim-
mons’s state record of conviction, those enhancements may
not be considered in determining whether Simmons’s offense
constitutes a ‘felony drug offense’ under [21 U.S.C.
§ 841(b)]").

   Nonetheless, the cementing of Rodriquez’s record-of-
conviction requirement is far from Carachuri’s "sole innova-
tion." See ante at 9. As discussed above, the more momentous
change wrought by Carachuri is the abrogation of our Harp
decision and the consequent narrowing of the pool of prior
offenders subject to, inter alia, enhanced penalties pursuant to
21 U.S.C. § 841(b) and even criminal liability under 18
U.S.C. § 922(g)(1). See Simmons, 649 F.3d at 241, 246 (rec-
ognizing that "Harp no longer remains good law," in that
"Carachuri directly undermines the Harp rationale"). Car-
achuri is therefore easily distinguishable from the non-
retroactive procedural rule invoked for comparison’s sake by
the panel majority herein. See ante at 9 (citing United States
v. Sanders, 247 F.3d 139, 147 (4th Cir. 2001), for its holding
that Apprendi v. New Jersey, 530 U.S. 466 (2000), "consti-
tutes a procedural rule because it dictates what fact-finding
procedure must be employed").

   As we explained in Sanders, "prior to Apprendi, every fed-
eral circuit court considered drug quantity to be a sentencing
                   UNITED STATES v. POWELL                   19
factor for a judge to determine based on a preponderance of
the evidence." Sanders, 247 F.3d at 147. The Supreme Court
commanded in Apprendi, however, that "[o]ther than the fact
of a prior conviction, any fact that increases the penalty for a
crime beyond the prescribed statutory maximum must be sub-
mitted to a jury, and proved beyond a reasonable doubt." See
530 U.S. at 490. Applying the Apprendi principle and overrul-
ing its own contrary precedent, the Court specified in Ring v.
Arizona that "a sentencing judge, sitting without a jury, [may
not] find an aggravating circumstance necessary for imposi-
tion of the death penalty." See 536 U.S. 584, 609 (2002).

   Notably, the Supreme Court then confronted the issue of
Ring’s retroactivity in the Schriro decision that pervades both
today’s panel majority opinion and this dissent. Schriro deter-
mined that — because Ring simply "altered the range of per-
missible methods for determining whether a defendant’s
conduct is punishable by death," without "alter[ing] the range
of [death-eligible] conduct" — "Ring’s holding is properly
classified as procedural." See Schriro, 542 U.S. at 353
(observing that "[r]ules that allocate decisionmaking authority
in [the] fashion [of Ring and Apprendi] are prototypical pro-
cedural rules").

   The Carachuri rule, by comparison, alters both the range of
permissible methods for determining whether, e.g., a 21
U.S.C. § 841(a) defendant was previously convicted of a "fel-
ony drug offense" and the range of conduct qualifying that
same defendant for an enhanced § 841(b) penalty. That is,
Carachuri not only limits the prior conviction inquiry to the
record of conviction, but also requires that the defendant him-
self had prior exposure to a one-year-plus sentence before any
enhanced § 841(b) penalty can be imposed. In view of that
latter requirement, Carachuri cannot fairly be categorized as
a mere procedural rule. Instead, it should be recognized for
what it is: a substantive rule eligible for retroactive applica-
tion. See Bousley, 523 U.S. at 620 (emphasizing that the "dis-
tinction between substance and procedure is an important one
20                  UNITED STATES v. POWELL
in the habeas context"); cf. Welch, 604 F.3d at 415 (deeming
the Begay rule to be substantive rather the procedural, because
"[i]t does not address the accuracy of the process afforded [a
defendant]; it addresses the degree to which the Government
may punish him for his violation of the law").

                               C.

   Finally, I acknowledge that this is not a classic case of the
Supreme Court’s announcement of a new substantive rule, in
that Carachuri was decided in the context of immigration —
rather than criminal — proceedings. For that reason, I am nec-
essarily hesitant to urge the recognition of Carachuri as a new
substantive rule. To be clear, it is not that I think 28 U.S.C.
§ 2255 movants should be deprived of the benefit of the Car-
achuri rule because of its origins. Rather, I worry that numer-
ous prisoners with otherwise meritorious Carachuri claims
may have unwittingly missed the opportunity to seek relief
within one year of Carachuri being decided. See 28 U.S.C.
§ 2255(f)(3) (specifying that "[a] 1-year period of limitation
shall apply," running from "the date on which the right
asserted was initially recognized by the Supreme Court, if that
right has been newly recognized by the Supreme Court and
made retroactively applicable to cases on collateral review").

   Undoubtedly, in any event, there are wrongfully convicted
and illegally sentenced prisoners who, having appreciated the
effects of Carachuri, timely filed § 2255 motions premised
thereon. Justice requires that their rights be fairly adjudicated.
As such, I regret that the panel majority’s far-reaching retro-
activity determination has foreclosed reliance on § 2255(f)(3)
to assert a Carachuri claim. Worse, Powell’s ineligibility for
§ 2255 relief — because he received a lawful sentence —
arguably renders this appeal a flawed candidate for en banc
review. I believe it inevitable, however, that more compelling
cases await on the horizon, at least one of which is bound to
afford us the opportunity on rehearing to properly recognize
                   UNITED STATES v. POWELL                   21
the substantive implications of the Carachuri rule and resolve
with finality the retroactivity issue incorrectly decided today.

                              II.

   For all of the foregoing reasons, I respectfully dissent from
the panel majority’s blanket non-retroactivity ruling, though
I concur in the judgment affirming the denial of Powell’s 28
U.S.C. § 2255 motion.